Exhibit 10.6



WEC ENERGY GROUP
DIRECTORS' DEFERRED COMPENSATION PLAN


Amended and Restated Effective as of January 1, 2016





--------------------------------------------------------------------------------

Exhibit 10.6

TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE 1
DEFINITIONS
1


 
 
 
 
 
1.1
"Account"
1


 
1.2
"Annual Installment Method"
1


 
1.3
"Beneficiary"
2


 
1.4
"Board"
2


 
1.5
"Chairman"
2


 
1.6
"Change in Control"
2


 
1.7
"Code"
3


 
1.8
"Committee"
3


 
1.9
"Company"
4


 
1.10
"Directory"
4


 
1.11
"Election Form"
4


 
1.12
"Ending Valuation Date"
4


 
1.13
'Fees'
4


 
1.14
"In-Service Payout"
4


 
1.15
"Measurement Funds"
4


 
1.16
"Participant"
4


 
1.17
"Plan"
4


 
1.18
"Plan Year"
4


 
1.19
"Restricted Stock"
4


 
1.20
"Restricted Stock Amount"
4


 
1.21
"Separation from Service
5


 
1.22
"Stock"
5


 
1.23
"Trust"
5


 
1.24
"Unforeseeable Emergency"
5


 
 
 
 
ARTICLE 2
PARTICIPATION
5


 
 
 
 
 
2.1
Participation
5


 
2.2
Deferral Elections
5


 
2.3
Form of Payment Elections
5


 
2.4
Cessation of Participation
6


 
 
 
 
ARTICLE 3
DEFERRALS AND CONTRIBUTIONS
6


 
 
 
 
 
3.1
Deferral of Fees
6


 
3.2
Restricted Stock
7


 
3.3
New Directors
7


 
 
 
 
ARTICLE 4
ACCOUNTS
7


 
 
 
 
 
4.1
Establishment of Accounts
7


 
4.2
Vesting
8


 
4.3
Deemed Investments
8


 
4.4
Taxes
10




i

--------------------------------------------------------------------------------

Exhibit 10.6



Table of Contents
(continued)
ARTICLE 5
DISTRIBUTION OF ACCOUNT
10


 
 
 
 
 
5.1
Time for Distribution
10


 
5.2
In-Service Payout
11


 
5.3
Benefits Upon Separation from Service
11


 
5.4
Benefits Upon Death
11


 
5.5
Changes to Form of Payment
12


 
5.6
Unforeseeable Emergency
13


 
5.7
Change in Control
13


 
5.8
Discretion to Accelerate Distribution
13


 
 
 
 
ARTICLE 6
BENEFICIARY DESIGNATION
14


 
 
 
 
 
6.1
Beneficiary
14


 
6.2
Beneficiary Designation; Change
14


 
6.3
Acknowledgment
15


 
6.4
No Beneficiary Designation
15


 
6.5
Doubt as to Beneficiary
15


 
6.6
Discharge of Obligatons
15


 
 
 
 
ARTICLE 7
TERMINATION, AMENDMENT OR MODIFICATION
15


 
 
 
 
 
7.1
Termination
15


 
7.2
Amendment
16


 
7.3
Effect of Payment
16


 
 
 
 
ARTICLE 8
ADMINISTRATION
16


 
 
 
 
 
8.1
Plan Administration
16


 
8.2
Powers, Duties and Procedures
17


 
8.3
Administration Upon Change in Control
17


 
8.4
Agents
17


 
8.5
Binding Effect of Decisions
17


 
8.6
Indemnity of Committee
18


 
8.7
Company and Participating Subsidiary Information
18


 
8.8
Coordination with Other Benefits
18


 
 
 
 
ARTICLE 9
CLAIMS PROCEDURES
18


 
 
 
 
 
9.1
Presentation of Claim
18


 
9.2
Decision on Initial Claim
19


 
9.3
Right to Review
19


 
9.4
Decision on Review
20


 
9.5
Form of Notice and Decision
20


 
9.6
Legal Action
20


 
 
 
 
 
ARTICLE 10
TRUST
20


 
 
 
 
 
 
10.1
Establishment of the Trust
20


 
10.2
Interrelationship of the Plan and the Trust
21


 
10.3
Distributions From the Trust
21




ii

--------------------------------------------------------------------------------

Exhibit 10.6

Table of Contents
(continued)
ARTICLE 11
MISCELLANEOUS
21


 
 
 
 
 
11.1
Unsecured General Creditor
21


 
11.2
Company's Liability
21


 
11.3
Nonassignability
21


 
11.4
Not a Contract of Service
21


 
11.5
Furnishing Information
21


 
11.6
Receipt and Release
22


 
11.7
Incompetent
22


 
11.8
Governing Law and Severability
22


 
11.9
Notices and Communications
22


 
11.10
Successors
22


 
11.11
Insurance
22


 
11.12
Legal Fees To Enforce Rights After Change in Control
23


 
11.13
Terms
23


 
11.14
Headings
23






iii

--------------------------------------------------------------------------------

Exhibit 10.6



WEC ENERGY GROUP
DIRECTORS' DEFERRED COMPENSATION PLAN
INTRODUCTION
The Plan was established effective January 1, 2005 and is known as the "WEC
Energy Group Directors' Deferred Compensation Plan." Prior to January 1, 2016,
the Plan was known as the Wisconsin Energy Corporation Directors' Deferred
Compensation Plan.
The Plan is maintained by WEC Energy Group, Inc. (the "Company") as a method of
paying directors' compensation that will aid the Company and its participating
subsidiaries, if any, in attracting and retaining as members of their Boards of
Directors persons whose abilities, experience and judgment can contribute to the
continued progress of the Company and such subsidiaries. The Plan shall be
unfunded for tax purposes.
The Plan is intended to comply with the provisions of section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and any guidance and
regulations issued thereunder. The Plan shall be interpreted and administered
consistent with this intent and shall apply to all amounts deferred under the
Plan on or after January 1, 2005. Such amounts include any amounts previously
earned and deferred but not vested as of December 31, 2004 under the Legacy
Wisconsin Energy Corporation Directors' Deferred Compensation Plan, which the
Company froze effective December 31, 2004, and is considered a "grandfathered"
plan within the meaning of Code section 409A. Notwithstanding the foregoing,
during the Code section 409A transition period in effect from January 1, 2005
through December 31, 2008, the Company permitted distribution elections and
changes consistent with IRS transition relief, the elections and changes of
which are otherwise documented via completed election forms.
The Plan was amended and restated effective as of January 1, 2015, to reflect
administrative changes and reference a new rabbi trust established by the
Company. Effective as of January 1, 2016, the Plan was again restated to reflect
the change in the name of the Company and Plan and to clarify other
administrative provisions.
ARTICLE 1DEFINITIONS
Whenever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:
1.1    "Account" shall mean a bookkeeping account established for the benefit of
a Participant under Article 4 utilized solely to measure and determine the
amounts credited under the Plan on behalf of a Participant or Beneficiary.
1.2    "Annual Installment Method" shall mean an annual installment payment over
a specified number of years as further described in section 5.3. To determine
the value of the Participant's Account balance for calculating an installment
payment, the Participant's Account balance shall be valued as of the close of
business on the last business day of the Plan Year preceding the Plan Year for
which payment is to be made. Each annual installment shall be calculated by
multiplying this Account balance by a fraction, the numerator of which is one,
and the denominator of which is the remaining number of

1

--------------------------------------------------------------------------------

Exhibit 10.6

annual payments due to the Participant. For example, if a 10-year Annual
Installment Method is specified, the first payment shall be 1/10 of the Account
balance, valued as described herein. The following Plan Year, the payment shall
be 1/9 of the Account balance, valued as described herein.
1.3    "Beneficiary" shall mean one or more persons, trusts, estates or other
entities designated by the Participant in accordance with Article 6 that are
entitled to receive benefits under this Plan upon the death of a Participant.
1.4    "Board" shall mean the board of directors of the Company, and the board
of directors of any subsidiary of the Company on which Directors serve.
1.5    "Chairman" shall mean the Chairman of the Board of the Company.
1.6    "Change in Control" shall mean, with respect to the Company, the
occurrence of any one of the following dates, interpreted consistent with
Treasury Regulation section 1.409A‑3(i)(5).
(a)
Change in Ownership. The date any one Person, or more than one Person Acting as
a Group, acquires ownership of stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. Notwithstanding the
foregoing, for purposes of this paragraph, if any one Person, or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person or Persons is not considered to cause a
Change in Control.

(b)
Change in Effective Control.

(i)
The date any one Person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12‑month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
Notwithstanding the foregoing, for purposes of this subparagraph, if any one
Person, or more than one Person Acting as a Group, is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person or Persons is not considered to cause a Change in Control; or

(ii)
The date a majority of the members of the Company's Board is replaced during any
12‑month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board before the date of the
appointment or election.

(c)
Change in Ownership of a Substantial Portion of the Company's Assets. The date
any one Person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12‑month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total


2

--------------------------------------------------------------------------------

Exhibit 10.6

gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), "gross fair market value"
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, a transfer of assets is not treated as a
Change in Control if the assets are transferred to:
(i)
An entity that is controlled by the shareholders of the transferring
corporation;

(ii)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(iii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iv)
A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(v)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (iv).

(d)
"Person" and "Acting as a Group."

(i)
For purposes of this section, "Person" shall have the meaning set forth in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

(ii)
For purposes of this section, Persons shall be considered to be "Acting as a
Group" if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be Acting as a
Group with the other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Notwithstanding the
foregoing, Persons shall not be considered to be Acting as a Group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

1.7    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
1.8    "Committee" shall mean an internal administrative committee appointed by
the Chief Executive Officer of the Company to administer the Plan in accordance
with Article 8.

3

--------------------------------------------------------------------------------

Exhibit 10.6

1.9    "Company" shall mean WEC Energy Group, Inc., a Wisconsin corporation, and
any successor to all or substantially all of the Company's assets or business.
Prior to June 29, 2015, the Company was known as Wisconsin Energy Corporation.
1.10    "Director" shall mean, solely for purposes of this Plan, any director of
the Company or a participating subsidiary who is not also an officer or employee
of the Company or any of its subsidiaries. This Plan is solely for "outside"
Directors.
1.11    "Election Form" shall mean the form or forms established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to make a deferral election, make or change a payment form election,
and/or make or change an investment election. To the extent authorized by the
Committee, such form may be electronic or set forth in some other media or
format.
1.12    "Ending Valuation Date" shall mean the last business day of the Plan
Year immediately preceding the Plan Year of distribution of a lump‑sum payment
or final installment payment, as the case may be.
1.13    "Fees" shall mean the annual fees, meeting fees and any other fees
payable to a Director for services, and shall exclude any income from stock
options or other equity‑based awards.
1.14    "In‑Service Payout" shall mean distribution, as of a specified date
elected by a Participant, of all or a portion of Fees deferred in accordance
with Article 3.
1.15    "Measurement Funds" shall mean the hypothetical investment funds
available under the Plan, as provided in section 4.3, to determine the earnings
and losses credited to a Participant's Account.
1.16    "Participant" shall mean any Director who elects to participate in the
Plan in accordance with Article 2 and maintains an Account balance hereunder. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an Account under the Plan, even if the spouse or former
spouse has an interest in the Participant's Account as a result of applicable
law or property settlements resulting from legal separation or divorce.
1.17    "Plan" shall mean the WEC Energy Group Directors' Deferred Compensation
Plan, including any amendments adopted hereto. Prior to January 1, 2016, the
Plan was known as the Wisconsin Energy Corporation Directors' Deferred
Compensation Plan.
1.18    "Plan Year" shall mean the calendar year.
1.19    "Restricted Stock" shall mean unvested shares of Stock which is
restricted stock selected by the Company's Compensation Committee, approved by
the Board in its sole discretion, and awarded to the Participant under any
Company stock incentive plan or arrangement.
1.20    "Restricted Stock Amount" shall mean, for any grant of Restricted Stock,
the amount equal to the value of such Restricted Stock, calculated using the
average of the reported

4

--------------------------------------------------------------------------------

Exhibit 10.6

high and low prices for the Stock as of the day such Restricted Stock would
otherwise vest (if a business day) or as of the next following business day.
1.21    "Separation from Service" shall mean the Participant's termination of
service with the Company and other entities affiliated with the Company,
voluntarily or involuntarily, for any reason other than death, or as otherwise
provided by the Department of Treasury in regulations promulgated under Code
section 409A. For purposes of the foregoing, whether an entity is affiliated
with the Company shall be determined pursuant to the controlled group rules of
Code section 414, as modified by Code section 409A.
1.22    "Stock" shall mean WEC Energy Group, Inc. common stock. Prior to
June 29, 2015, "Stock" means Wisconsin Energy Corporation common stock.
1.23    "Trust" shall mean any fund created by a rabbi trust agreement
established by the Company referencing the Plan, and as amended from time to
time.
1.24    "Unforeseeable Emergency" shall mean, as determined by the Committee in
its sole discretion, a severe financial hardship to the Participant resulting
from (i) an illness or accident of the Participant, the Participant's spouse,
the Participant's Beneficiary, or the Participant's dependent (as defined in
Code section 152, without regard to Code section 152(b)(1), (b)(2), and
(d)(1)(B)), (ii) loss of the Participant's property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance), or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
ARTICLE 2
PARTICIPATION


2.1    Participation. To begin participation in the Plan, a Director shall
properly complete and timely submit an Election Form in accordance with the
Committee's rules. A Director shall become a Participant on the first day on
which a deferral of an elected amount is first credited to the Participant's
Account. The Committee or its delegate may establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary. Such Participant shall remain a Participant in the Plan until the
Participant's Account balance is paid in full.
2.2    Deferral Elections. Election Forms shall be completed by the time periods
set forth in Article 3 for the particular type of compensation elected for
deferral or during such other enrollment period as the Committee determines in
accordance with such Article. A Participant may change or revoke a deferral
election any time before such election becomes irrevocable, which shall occur as
of the applicable deadline specified in Article 3 unless the Committee
establishes an earlier deadline. Unless the Committee determines otherwise, a
new Election Form shall be required for each Plan Year in which a Participant
requests to defer a type of compensation eligible for deferral.
2.3    Form of Payment Elections. A Participant's Election Form shall specify
the form of payment, which shall be paid at the times specified in Article 5.

5

--------------------------------------------------------------------------------

Exhibit 10.6

(a)
Duration of Election. The form of payment elected by the Participant shall
govern all amounts credited to the Participant's Account for the Plan Year to
which the Election Form applies, and earnings or losses on such amounts. The
form of payment election shall also apply to each subsequent Plan Year's
deferrals, and earnings or losses on such amounts, until changed on either a
prospective or retroactive basis by the Participant pursuant to section 5.5.

(b)
Default Form of Payment. In the event the Participant has not elected a form of
payment, all amounts credited to the Participant's Account for the Plan Year,
and earnings or losses on such amounts, shall be paid in a single lump sum. This
default form of payment shall apply to each subsequent Plan Year's deferrals,
and earnings or losses on such amounts, unless and until the Participant elects
a form of payment on a prospective basis or changes the form of payment on a
retroactive basis pursuant to section 5.5.

(c)
Section 409A Transition Period Elections. Distribution elections made during the
Code section 409A transition period that relate to amounts deferred in Plan
Years 2005, 2006, 2007 and 2008, as the case may be, shall be honored for such
respective amounts, even if such amounts are not credited to a Participant's
Account until a later Plan Year or the Participant chose a form of payment that
was offered under the Legacy Wisconsin Energy Corporation Directors' Deferred
Compensation Plan, but not under the Plan.

2.4    Cessation of Participation.
(a)
Elective deferrals made by a Participant or Beneficiary who receives a
distribution due to an Unforeseeable Emergency pursuant to section 5.6 will be
canceled due to such distribution if the Committee so decides in its discretion.
In either event, the Participant (or Beneficiary, as applicable) shall remain a
Participant in the Plan until the Participant's Account balance is paid in full.

(b)
Notwithstanding anything in the Plan to the contrary, upon the earlier to occur
of a Participant's Separation from Service or death, any outstanding deferral
election shall be given effect to the extent any amounts covered by such
election are paid after such event. Payment of deferred amounts shall be made
pursuant to Article 5.

ARTICLE 3
DEFERRALS AND CONTRIBUTIONS
3.1    Deferral of Fees. For each Plan Year, a Director may elect to defer all
or any Fees. A Participant's Election Form with respect to any Fees shall be
filed with the Committee before the beginning of each Plan Year in which such
Fees are earned. Subject to section 2.2, such deferral elections shall be
irrevocable as of the first day of the Plan Year to which the Election Form
relates.

6

--------------------------------------------------------------------------------

Exhibit 10.6

3.2    Restricted Stock.
(a)
The Committee, in its sole discretion, may allow Participants to elect to defer
a portion of the Participant's Restricted Stock Amount. To the extent permitted
by the Committee for any grant of Restricted Stock, a Participant may elect to
defer up to 100% (in any whole percentage) of the Participant's Restricted Stock
Amount, subject to such other terms or conditions as set forth in the plan or
agreement under which such Restricted Stock was granted.

(b)
A Participant's Election Form with respect to the deferral of Restricted Stock
Amounts shall be submitted in accordance with procedures established by the
Committee before the beginning of the Plan Year in which the Restricted Stock is
awarded, as determined under the terms of the plan or arrangement.
Notwithstanding the foregoing, at the discretion of the Committee, an Election
Form may be submitted within 30 days after the Restricted Stock is awarded,
provided that the Restricted Stock's first vesting date is at least 12 months
after the date the completed Election Form is delivered to and accepted by the
Committee (taking into account any automatic vesting provisions upon certain
terminations from service that may occur before such 12 month period).

(c)
Subject to section 2.2, such deferral elections shall be irrevocable as of the
first day of the Plan Year to which the Election Form relates, or the 30th day
after the Restricted Stock is awarded, as the case may be.

3.3    New Directors. A newly‑elected Director shall be first eligible to
participate in the Plan (as determined in accordance with plan aggregation rules
set forth in Code section 409A) as of January 1 immediately following the
effective date of the Director's election and may enroll as of that applicable
open enrollment period. However, the Committee, in its sole discretion, may deem
it advisable to approve an eligibility date other than January 1 for a
newly-elected Director and, only in that circumstance, shall a Director be given
30 days from the date the Director becomes first elected as a Director to
complete and submit an Election Form with respect to Fees, and such election
shall apply only to Fees paid for services performed after the date on which the
election is effective.


ARTICLE 4
ACCOUNTS


4.1    Establishment of Accounts. Bookkeeping accounts shall be established for
each Participant to reflect the deferrals of amounts made for the Participant's
benefit, together with adjustments for income, gains or losses attributable
thereto, and any payments from the respective sub‑Accounts. Accounts are
established solely for the purpose of tracking deferrals made by Participants
and any income adjustments thereto. The Accounts shall not be used to segregate
assets for payment of any amounts deferred or allocated under the Plan, and
shall not constitute or be treated as a trust fund of any kind. Fee deferrals
shall be withheld and credited to the Account as of the date or dates on which
the Fees would otherwise be paid to the Participant or as soon as
administratively feasible. Restricted Stock Amount deferrals shall be credited
to the Account as of the date the

7

--------------------------------------------------------------------------------

Exhibit 10.6

Restricted Stock would otherwise vest under the terms of the plan or arrangement
pursuant to which the Restricted Stock was granted, but for the election to
defer.
4.2    Vesting. A Participant shall at all times be 100% vested and have a
nonforfeitable right to amounts credited to the Participant's Account, adjusted
for deemed income, gains and losses attributable thereto.
4.3    Deemed Investments. Subject to paragraphs (b) and (h) below, and in
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee in its sole discretion, amounts shall be
credited or debited to a Participant's Account in accordance with the following
rules. The Committee's discretion includes the right to supersede the specific
rights identified below, with or without retroactive effect:
(a)
Measurement Funds. Amounts credited to each Participant's Account shall be
deemed invested, in accordance with the Participant's directions, in Measurement
Funds that are available under the Plan. The hypothetical investment funds
available under the Plan shall be those designated by the Committee, from time
to time in its discretion, following recommendations by the WEC Energy Group
Investment Trust Policy Committee. Subject to paragraphs (b) and (h) below, a
Participant may elect one or more of the following Measurement Funds for the
purpose of crediting additional amounts to the Participant's Account: (i) any
Measurement Fund if any are selected by the Committee from time to time,
(ii) the Prime Rate Fund (described as a mutual fund that is 100% invested in a
hypothetical debt instrument which earns interest at an annualized interest rate
equal to the "Prime Rate" as reported each business day by the Wall Street
Journal, with interest deemed reinvested in additional units of such
hypothetical debt instrument), or (iii) a Company Stock Measurement Fund
(described as a mutual fund that is 100% invested in shares of Stock, with
dividends deemed reinvested in additional shares of Stock).

Subject to paragraphs (b) and (h) below, the Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund, subject to
advance notice to Participants if the Committee determines, in its sole
discretion, that such notice is necessary. The Committee also may suspend (i.e.,
freeze) an existing Measurement Fund at any time, subject to advance notice if
the Committee determines necessary, thereby freezing the Measurement Fund as to
the crediting of additional deemed investments subsequent to the effective date
of the suspension.
(b)
Special Rule for Restricted Stock Amounts. Notwithstanding any provision of this
Plan to the contrary, the Participant's Restricted Stock Amounts deferred under
the Plan that would have otherwise been distributed in Stock shall be deemed
invested in the Company Stock Measurement Fund at all times before distribution
from this Plan. Further, the Participant's Restricted Stock Amounts shall be
distributed from this Plan in the form of cash.

(c)
Election of Measurement Funds. Subject to paragraphs (b) and (h), a Participant
shall elect on the Participant's initial Election Form Measurement Funds to be


8

--------------------------------------------------------------------------------

Exhibit 10.6

used to determine the additional amounts to be credited to the Participant's
Account, unless changed pursuant to rules as the Committee shall determine, in
its discretion, from time to time. However, subject to paragraphs (b) and (h)
and any rules and procedures established from time to time by the Committee in
its sole discretion, the Participant may elect to add or delete one or more
Measurement Funds to be used to determine the additional amounts to be credited
to the Participant's Account, or to change the portion of the Account allocated
to each previously or newly elected Measurement Fund. Such rules may include,
but are not limited to, rules and/or trading policies that govern the timing,
frequency, and manner in which elections are made to allocate or reallocate
deemed investment amounts among the Measurement Funds, and may be modified at
any time and from time to time by the Committee in its sole discretion. If an
election is made to change a Measurement Fund, it shall become effective and
apply thereafter in accordance with the rules of the Committee for all
subsequent periods in which the Participant participates in the Plan, unless
changed in accordance with the previous provisions. All rights of a Participant
or any other person to elect or change the Measurement Funds under this
section shall be deemed to have ceased as of the Ending Valuation Date and no
adjustment in the value of an Account balance shall be considered for any
purpose under the Plan after such Ending Valuation Date.
(d)
Proportionate Allocation. In making any election described in paragraph (c)
above, the Participant shall specify on the Election Form, in increments of 1%,
the percentage of the Participant's Account balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of the Participant's Account balance).

(e)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) shall be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant's Account shall be credited or debited on a periodic basis based on
the performance of each Measurement Fund selected by the Participant, as
determined by the Committee in its sole discretion, provided that no adjustment
in the value of a Participant's Account balance shall be considered after the
Ending Valuation Date.

(f)
No Actual Investment. Notwithstanding any other provision of this Plan to the
contrary, the Measurement Funds shall be used for measurement purposes only, and
a Participant's election of any Measurement Fund, the allocation of the
Participant's Account thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant's Account shall not be
considered or construed in any manner as an actual investment of the
Participant's Account balance in any such Measurement Fund. If the Company or
the trustee of the Trust, in its sole discretion, decides to invest funds in any
or all of the Measurement Funds, no Participant shall have any rights in or to
such investments themselves. Notwithstanding the foregoing, a Participant's
Account balance shall at all times be a bookkeeping entry only and shall not
represent any investment


9

--------------------------------------------------------------------------------

Exhibit 10.6

made on the Participant's behalf by the Company or the trustee; the Participant
shall at all times remain an unsecured creditor of the Company.
(g)
Investment of Trust Assets. If the Committee deposits amounts in a Trust, the
trustee of the Trust shall be authorized, upon written instructions received
from the Committee or an investment manager appointed by the Committee, to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust Agreement, including the disposition of Stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.

(h)
Special Considerations for Participants Subject to Section 16 of the Securities
Exchange Act of 1934. In order for any deferral election under this Plan by a
Participant who is a Director subject to the reporting requirements and trading
restrictions of Section 16 of the Securities Exchange Act of 1934 ("Section 16")
to conform to Section 16, the Participant shall consult with the Company's
designated individual responsible for Section 16 reporting and compliance before
making any election to move any part of the Participant's Account into or out of
the Company Stock Measurement Fund. The Company reserves the right to impose
such restrictions as it determines necessary, in its sole discretion, on any
elections, transactions or other matters under this Plan relating to the Company
Stock Measurement Fund to comply with or qualify for exemption under Section 16.

4.4    Taxes. Any applicable tax withholding or reporting requirements with
regard to amounts paid from this Plan shall be satisfied as determined by the
Company in its sole discretion.


ARTICLE 5
DISTRIBUTION OF ACCOUNT
5.1    Time for Distribution. Except as otherwise provided in section 5.6,
distribution of a Participant's Account shall be made on the earliest to occur
of:
(a)
The date elected by a Participant under section 5.2 with respect to an
In‑Service Payout;

(b)
The date set forth in section 5.3 with respect to the Participant's Separation
from Service;

(c)
The date set forth in section 5.4 with respect to the Participant's death; or

(d)
The date set forth in section 5.7 with respect to a Separation from Service
after a Change in Control.

Notwithstanding any other provision of the Plan to the contrary, in no event
shall the distribution of any Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Committee's discretion or otherwise, except as permitted by
section 5.8 or Treasury Regulations issued pursuant to Code section 409A.

10

--------------------------------------------------------------------------------

Exhibit 10.6

5.2    In-Service Payout. A Participant may irrevocably select, on the
Participant's Election Form, a Plan Year to receive a lump-sum In-Service Payout
of all or part of an annual Fee deferral amount. The earliest Plan Year in which
a Participant can elect an In-Service Payout is the third Plan Year after the
Plan Year in which the deferral actually occurs. For example, an election to
defer Fees in December 2015 that is actually deferred in 2016 may be distributed
no earlier than in 2019. Payment shall be made during the first 90 days of the
Plan Year elected for distribution.
5.3    Benefits Upon Separation from Service. Upon a Participant's Separation
from Service for any reason other than death, the Participant's Account shall be
paid or begin to be paid during the first 90 days of the Plan Year following the
Plan Year of the Participant's Separation from Service. Subsequent installment
payments shall be made thereafter during the first 90 days of the Plan Year in
which the installment is due.
Subject to section 5.7 and taking into account any changes to an elected form of
payment pursuant to section 5.5, a Participant may elect to receive payment of
the Participant's Account balance:
(i)
in a lump sum, or

(ii)
in any number of installments up to ten. The amount of each installment shall be
determined using the Annual Installment Method.

Notwithstanding any election to receive payment in installments, if the
Participant's Account Balance at the time of the Participant's Separation from
Service is $10,000 or less, the Participant's Account Balance will be paid in a
lump sum. In addition, if no valid payment election is in effect when
distribution is to be made, then the Participant's Account balance shall be paid
in a lump sum.
5.4    Benefits Upon Death. Upon the Participant's death, the Plan Administrator
shall pay to the Participant's Beneficiary a benefit equal to the remaining
balance in the Participant's Account. Payment shall be made in accordance with
the provisions below.
(a)
Death While In Pay Status or After a Separation from Service. If the Participant
dies after commencing an installment form of payment, but before the entire
benefit is paid in full, the Participant's unpaid installment payments shall
continue to be paid to the Participant's Beneficiary over the remaining number
of years as that benefit would have been paid to the Participant had the
Participant survived. In the event a Participant dies after a Separation from
Service, but before actual payment is made or begins, this paragraph shall apply
and payment to the Participant's Beneficiary shall be paid or begin to be paid
at the same time as if the Participant had survived.

(b)
Death Prior to a Separation from Service. If a Participant dies during a period
of service as a Director, the Participant's Account shall be paid or begin to be
paid to the Participant's Beneficiary during the first 90 days of the Plan Year
following the Plan Year of the Participant's death. Payment shall be made in
such form as determined below, taking into account any changes to an elected
form of payment pursuant to section 5.5.


11

--------------------------------------------------------------------------------

Exhibit 10.6

(i)
A Participant's Account balance shall be paid to the Participant's Beneficiary
in a lump sum if:

(A)
timely elected by the Participant pursuant to the Plan,

(B)
the Participant's Account balance at the time of death is $25,000 or less even
if the Participant elected an installment payment form, or

(C)
no valid payment election is in effect when distribution is to be made.

(ii)
Subject to clause (i)(B), a Participant may elect payment of the Participant's
Account balance upon death in any number of installments up to ten. The amount
of each installment shall be determined using the Annual Installment Method.

5.5    Changes to Form of Payment.
(a)
Prospective Changes. A Participant may select an alternate form of payment for
amounts not yet subject to an irrevocable election in accordance with the rules
for completing and submitting elections in section 2.2 and Article 3.

(b)
Retroactive Changes. A Participant may elect to change the form of payment for
amounts that are subject to a deferral election that is irrevocable:

(i)
A Participant who has elected a lump‑sum distribution may later change such
election to an installment payment, provided the first installment payment shall
be deferred to a date that is at least five years after the date the lump‑sum
distribution would otherwise have been made.

(ii)
A Participant who has an installment election in effect may change such election
to a lump‑sum payment, provided the lump‑sum payment shall be deferred to a date
that is at least five years after the date the initial installment payment would
otherwise have commenced.

(iii)
A Participant who has an installment election for payment upon Separation from
Service, may change the number of installments, provided that the first
installment payment shall be deferred to a date that is at least five years
after the date the initial installment payment would otherwise have commenced.

Any such election changes pursuant to this paragraph shall be completed in
accordance with Committee rules and must be made at least 12 months before the
event triggering distribution occurs. Therefore, if the event triggering
distribution occurs before such 12 month period has elapsed, then the election
to change the payment form shall not take effect. Notwithstanding anything in
this paragraph (b) to the contrary, the five-year delay described above shall
not apply to changes in the form of payment upon death.

12

--------------------------------------------------------------------------------

Exhibit 10.6

(c)
Changes Pursuant to Section 409A Transition Relief. Notwithstanding the
foregoing provisions of this section, on or before December 31, 2008,
Participants may make changes to payment form elections previously filed with
respect to amounts deferred under the Plan that relate to Plan Years 2005, 2006,
2007 and 2008 consistent with transition relief provided by the Department of
the Treasury in Notice 2006‑79, Notice 2007‑86 and proposed regulations
promulgated under Code section 409A. If a Participant makes such a change, then
the last election validly in effect as of December 31, 2008 shall be treated as
the "initial" election for purposes of applying the rules set forth in
paragraph (b).

5.6    Unforeseeable Emergency. A Participant may request that all or a portion
of the Participant's Account be distributed in a lump sum at any time by
submitting a written request to the Committee demonstrating that the Participant
has suffered an Unforeseeable Emergency, and that the distribution is necessary
to alleviate the financial hardship created by the Unforeseeable Emergency.
(a)
The Committee shall have the sole discretionary authority to determine whether a
Participant has suffered an Unforeseeable Emergency, which shall be determined
based on the relevant facts and circumstances of each case. In making such a
determination, no distribution pursuant to this section shall be made to the
extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant's assets (unless such liquidation itself would cause a severe
financial hardship), or by the cessation of deferrals under the Plan. In this
regard, all deferral elections scheduled for the remainder of the Plan Year in
which such distribution is made may be cancelled, as determined by the Committee
in its discretion. If the Committee cancels a Participant's outstanding deferral
election, a Participant shall be required to make a new election pursuant to
Article 2 and Article 3 to resume active participation in the Plan.

(b)
Upon a finding that the Participant has suffered an Unforeseeable Emergency, the
Committee shall distribute to the Participant the lesser of (i) the portion of
the Participant's Account that is necessary to satisfy the Unforeseeable
Emergency, plus taxes attributable thereto or (ii) the Account balance.
Distributions made pursuant to this section shall be made within 90 days after
the Committee or Plan representative has reviewed and approved the request.

5.7    Change in Control. Notwithstanding any other provision of the Plan to the
contrary, in the event a Participant incurs a Separation from Service within
18 months after a Change in Control, the Company shall distribute the
Participant's entire Account in a lump‑sum payment within 90 days after such
Separation from Service.
5.8    Discretion to Accelerate Distribution.
(a)
The Committee shall have the discretion to make a distribution, or accelerate
the time or schedule of payment, from a Participant's Account if payment is
required:


13

--------------------------------------------------------------------------------

Exhibit 10.6

(i)
Under the withholding provisions of applicable state and local taxes with
respect to compensation deferred under the Plan. Any such distribution shall not
exceed the aggregate of such tax and shall reduce the Participant's Account
balance to the extent of such distributions; or

(ii)
For payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan. Any
such payment shall not exceed the amount of such taxes due as a result of Plan
participation.

(b)
The Committee or a Plan representative is authorized to accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or to make a payment under the Plan to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code section 414(p)(1)(B)). Payment to an alternate payee under a
domestic relations order shall be made in a lump sum within 90 days after the
Committee or Plan representative approves such order.

(c)
The Committee shall have the discretion to accelerate the time or schedule of a
payment under the Plan if the Plan fails to meet the requirements of Code
section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 6
BENEFICIARY DESIGNATION
6.1    Beneficiary. Each Participant may, at any time, designate one or more
Beneficiaries (both primary as well as contingent) to receive any benefits
payable under the Plan upon the Participant's death. The Beneficiary designated
under this Plan may be the same as or different from the Beneficiary designation
under any other Company plan in which the Participant participates.
6.2    Beneficiary Designation; Change. A Participant shall designate a
Beneficiary by completing a beneficiary designation form established by the
Committee or its delegate, and returning it to the Committee or its designated
agent. To the extent authorized by the Committee, such form may be electronic or
set forth in some other media or format. A Participant may change a Beneficiary
designation by completing, signing and otherwise complying with the terms of the
beneficiary designation form and the Committee's rules and procedures, as in
effect from time to time. Upon the acceptance by the Committee of a new
beneficiary designation form, all Beneficiary designations previously submitted
shall be canceled. The Committee shall rely on the last completed beneficiary
designation form submitted by the Participant and accepted by the Committee
before the Participant's death. In the event of a Participant's divorce, any
designation of the Participant's former spouse as a Beneficiary shall be deemed
void unless after the divorce the Participant completes a new designation naming
such former spouse as a Beneficiary.

14

--------------------------------------------------------------------------------

Exhibit 10.6

6.3    Acknowledgment. No Beneficiary designation or change in Beneficiary
designation shall be effective until accepted by the Committee or a Plan
representative.
6.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in this Article 6 or, if all designated Beneficiaries
predecease the Participant or die before complete distribution of the
Participant's Account, then the remaining benefits in the Participant's Account
shall be paid to the Participant's surviving spouse, if none, to the
Participant's descendants by right of representation or, if none, to the
Participant's next of kin determined pursuant to the laws of the state in which
the Company's principal place of business is located as if the Participant had
died unmarried and intestate.
6.5    Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments under this Plan, the Committee may, in its sole
discretion, require the Company or a participating subsidiary to withhold such
payments until the matter is resolved to the Committee's satisfaction.
6.6    Discharge of Obligations. The complete payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge the Company, each
participating subsidiary and the Committee from all further obligations under
this Plan with respect to the Participant, and the Participant's Election Form
shall terminate upon such full payment of benefits.
ARTICLE 7
TERMINATION, AMENDMENT OR MODIFICATION
7.1    Termination.
(a)
Although the Company anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
the Company reserves the right to discontinue its participation in the Plan
and/or to terminate the Plan at any time or to exclude any participating
subsidiary from further participation at any time by action of the Company's
Board or the Company's Compensation Committee. Upon the termination of the Plan
by the Company or exclusion of any participating subsidiary, any election to
defer compensation under the Plan by Participants who are then in service shall
terminate as of the last day of the Plan Year containing the termination date.
The termination of the Plan shall not reduce the amount of any benefit the
Participant or Beneficiary is entitled to receive under the Plan as of the
termination date. Except as provided in paragraph (b) below, Account balances
shall be maintained under the Plan until such amounts would otherwise have been
distributed in accordance with the terms of the Plan and Participants' validly
filed payment elections.

(b)
Upon termination of the Plan, the Company's Board or the Company's Compensation
Committee reserves the discretion to accelerate distribution of Participants'
Account (including those Participants in pay status pursuant to an installment
election) in accordance with regulations promulgated by the Department of the
Treasury under Code section 409A.


15

--------------------------------------------------------------------------------

Exhibit 10.6

7.2    Amendment. The Company may, in its sole discretion, amend or modify the
Plan at any time, in whole or in part, by action of its Board, Compensation
Committee or the Committee; provided, however, that no amendment shall decrease
the amount of any Participant's Account as of the date of the amendment.
Further, during the pendency of a Potential Change in Control (as defined below)
and at all times following a Change in Control, no amendment or modification may
be made which in any way adversely affects the interests of any Participant with
respect to amounts credited to such Participant's Account as of the date of the
amendment. A "Potential Change in Control" shall be deemed to have occurred if
one of the following events occurs:
(a)
The Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(b)
The Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
Any Person becomes the Beneficial Owner (within the meaning of Rule 13d‑3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
Stock representing 15% or more of either the then outstanding shares of stock of
the Company or the combined voting power of the Company's then outstanding Stock
(not including the Stock beneficially owned by such Person or any Stock acquired
directly from the Company or its affiliates); or

(d)
The Company's Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control has occurred.

Except as otherwise noted, the capitalized terms in the above definition have
the same meaning as set forth in section 1.6. The Company's power to amend or
modify the Plan includes the power to suspend or freeze participation in the
Plan, provided such suspension or freeze does not cause a prohibited
acceleration of compensation under Code section 409A. In such circumstance, the
Company may, in its sole discretion, reinstitute the ability of any Participant
or group of Participants to make deferrals under Article 3 at any time, provided
such action is taken consistent with Code section 409A. Such action may be taken
by the Board, the Company's Compensation Committee or the Committee.
7.3    Effect of Payment. The full payment of the Participant's Account under
any provision of the Plan shall completely discharge the obligations of the
Company and each participating subsidiary to the Participant and the
Participant's Beneficiaries under this Plan, and the Participant's Election
Forms shall terminate.
ARTICLE 8
ADMINISTRATION
8.1    Plan Administration. Except as otherwise provided in this Article 8, the
Plan shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to such
individual. The Chairman may not act on any

16

--------------------------------------------------------------------------------

Exhibit 10.6

matter involving such individual's own participation in the Plan. All references
to the Committee shall be deemed to include reference to the Chairman.
8.2    Powers, Duties and Procedures. The Committee (or the Chairman if such
individual chooses to so act) shall have full and complete discretionary
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan, and (ii) decide or resolve any
and all questions including interpretations of the Plan, as may arise in
connection with the claims procedures set forth in Article 9 or otherwise with
regard to the Plan. The Committee shall have complete control and authority to
determine the rights and benefits of all claims, demands and actions arising out
of the provisions of the Plan of any Participant or Beneficiary or other person
having or claiming to have any interest under the Plan. When making a
determination or calculation, the Committee may rely on information furnished by
a Participant or the Company. Benefits under the Plan shall be paid only if the
Committee decides in its sole discretion that the Participant or Beneficiary is
entitled to them. The Committee or the Chairman may delegate such powers and
duties as it determines for the efficient administration of the Plan.
8.3    Administration Upon Change In Control. For purposes of this Plan, the
Company shall be the "Administrator" at all times before a Change in Control.
Upon and after a Change in Control, the Administrator shall be an independent
third party selected by the individual who, at any time before such event, was
the Company's Chief Executive Officer or, if there is no such officer or such
officer does not act, by the Company's then highest ranking officer
(the "Appointing Officer"). Upon a Change in Control, the Administrator shall
have full and complete discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan and Trust including, but not limited to, benefit entitlement
determinations. Upon and after a Change in Control, the Company shall (i) pay
all reasonable administrative expenses and fees of the Administrator,
(ii) indemnify the Administrator against any costs, expenses and liabilities
(including, without limitation, attorney's fees) of whatever kind and nature
which may be imposed on, asserted against or incurred by the Administrator in
connection with the performance of the duties hereunder, except with respect to
matters resulting from the gross negligence or willful misconduct of the
Administrator or its employees or agents, and (iii) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account balances of the
Participants, including the dates of death or Separation from Service and such
other pertinent information as the Administrator may reasonably require. Upon
and after a Change in Control, the Administrator may be terminated (and a
replacement appointed) only by an Appointing Officer. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.
8.4    Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to the Company.
8.5    Binding Effect of Decisions. Notwithstanding any other provision of the
Plan to the contrary, the Committee or its delegate shall have complete
discretion to interpret the

17

--------------------------------------------------------------------------------

Exhibit 10.6

Plan and to decide all matters under the Plan. Any such interpretation shall be
final, conclusive and binding on all Participants, Beneficiaries and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Committee acted arbitrarily and capriciously.
8.6    Indemnity of Committee. The Company and each participating subsidiary
shall indemnify and hold harmless the members of the Committee, and any other
person who is an employee of the Company or a participating subsidiary and to
whom the duties of the Committee may be delegated, and the Administrator, as
defined in section 8.3, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members or
any such employee or the Administrator.
8.7    Company and Participating Subsidiary Information. To enable the Committee
and/or Administrator to perform its functions, the Company and each
participating subsidiary shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
dates of death or Separation from Service and such other pertinent information
as the Committee may reasonably require.
8.8    Coordination with Other Benefits. The benefits provided to a Participant
and the Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program in which the
Participant is eligible to participate. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 9
CLAIMS PROCEDURES
9.1    Presentation of Claim. Any Participant or Beneficiary (such Participant
or Beneficiary being referred to below as a "Claimant") may deliver to the
Committee a written claim for benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within 90 days
after such notice was received by the Claimant. All other claims shall be made
within 180 days of the date on which the event that caused the claim to arise
occurred. The claim shall state with particularity the determination desired by
the Claimant. A claim shall be considered to have been made when a written
communication made by the Claimant or the Claimant's representative is received
by the Committee.

18

--------------------------------------------------------------------------------

Exhibit 10.6

9.2    Decision on Initial Claim. The Committee shall consider a Claimant's
claim and provide written notice to the Claimant of any denial within a
reasonable time, but no later than 90 days after receipt of the claim. If an
extension of time beyond the initial 90‑day period for processing is required,
written notice of the extension shall be provided to the Claimant before the
initial 90‑day period expires indicating the special circumstances requiring an
extension of time and the date by which the Committee expects to render a final
decision. In no event shall the period, as extended, exceed 180 days. If the
Committee denies, in whole or in part, the claim, the notice shall set forth in
a manner calculated to be understood by the Claimant:
(a)
The specific reasons for the denial of the claim, or any part thereof;

(b)
Specific references to pertinent Plan provisions upon which such denial was
based;

(c)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d)
An explanation of the claim review procedure set forth in section 9.3 below,
which explanation shall also include a statement of the Claimant's right to
bring a civil action under ERISA section 502(a) following a denial of the claim
upon review.

9.3    Right to Review. A Claimant is entitled to appeal any claim that has been
denied in whole or in part. To do so, the Claimant must submit a written request
for review with the Committee within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part. Absent receipt by
the Committee of a written request for review within such 60‑day period, the
claim shall be deemed to be conclusively denied. The Claimant (or the Claimant's
duly authorized representative) may:
(a)
Review and/or receive copies of, upon request and free of charge, all documents,
records, and other information relevant to the Claimant's claim;

(b)
Submit written comments, documents, records or other information relating to the
Claimant's claim, which the Committee shall take into account in considering the
claim on review, without regard to whether such information was submitted or
considered in the initial review of the claim; and/or

(c)
Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above before filing a written request for review, the
60‑day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.

19

--------------------------------------------------------------------------------

Exhibit 10.6

9.4    Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after it receives a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time. In such case, the Committee will notify the Claimant,
before the expiration of the initial 60‑day period and in writing, of the need
for additional time, the reason the additional time is necessary, and the date
(no later than 60 days after expiration of the initial 60‑day period) by which
the Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60‑day
period is required due to the Claimant's failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:
(a)
Specific reasons for the decision;

(b)
Specific references to the pertinent Plan provisions upon which the decision was
based;

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
section 2560.503‑1(m)(8)) to the Claimant's claim;

(d)
A statement of the Claimant's right to bring a civil action under ERISA
section 502(a) following a wholly or partially denied claim for benefits; and

(e)
Such other matters as the Committee deems relevant.

9.5    Form of Notice and Decision. Any notice or decision by the Committee
under this Article 9 may be furnished electronically in accordance with
Department of Labor Regulation section 2520.104b‑(1)(c)(i), (iii) and (iv).
9.6    Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant's compliance with the foregoing provisions of this
Article 10 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. Any such
legal action must be initiated no later than 180 days after the Committee
renders its final decision. If a final determination of the Committee is
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
on the evidence considered by the Committee at the time of such determination.
ARTICLE 10
TRUST
10.1    Establishment of the Trust. The Company may establish a Trust and, if
established, the Company and each participating subsidiary shall contribute such
amounts to the Trust from time to time as it deems desirable.

20

--------------------------------------------------------------------------------

Exhibit 10.6

10.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company and
each participating subsidiary, Participants and the creditors of the Company and
each participating subsidiary to the assets transferred to the Trust. The
Company and each participating subsidiary shall at all times remain liable to
carry out their obligations under the Plan.
10.3    Distributions From the Trust. The obligations of the Company and each
participating subsidiary under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce their obligations under this Plan.
ARTICLE 11
MISCELLANEOUS
11.1    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company and each participating
subsidiary or any other person, and nothing in the Plan shall be construed to
give any Director or any other person such rights. The Plan constitutes a mere
promise by the Company and each participating subsidiary to make payments in
accordance with the terms of the Plan, and Participants and Beneficiaries shall
have the status of general unsecured creditors solely of the Company or
participating subsidiary making such promise.
11.2    Company's Liability. The liability of the Company and each participating
subsidiary for the payment of benefits shall be defined only by the Plan and any
Election Forms, as entered into between the Company and a Participant. Neither
the Company nor any participating subsidiary shall have any obligation to a
Participant under the Plan except as expressly provided in the Plan.
11.3    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non‑transferable to the maximum extent allowed by law. No part of the
amounts payable shall, before actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall any
part of the same, to the maximum extent allowed by law, be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency or, except as provided in section 5.8(b), be
transferable to a spouse as a result of a property settlement or otherwise.
11.4    Not a Contract of Service. Nothing in this Plan shall be deemed to give
a Participant the right to be retained in the service of the Company or any
participating subsidiary.
11.5    Furnishing Information. A Participant or Beneficiary shall cooperate
with the Committee by furnishing any and all information requested by the
Committee and take

21

--------------------------------------------------------------------------------

Exhibit 10.6

such other actions as may be requested in order to facilitate the administration
of the Plan and the payments of benefits hereunder.
11.6    Receipt and Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Company and each participating
subsidiary, the Committee and a trustee (if any) under the Plan, and the
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.
11.7    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the Account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
11.8    Governing Law and Severability. To the extent not preempted by ERISA,
the provisions of this Plan shall be construed, administered and interpreted
according to the internal laws of the State of Wisconsin without regard to its
conflicts of laws principles. If any provision is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.
11.9    Notices and Communications. All notices, statements, reports and other
communications from the Committee to any employee, Participant, Beneficiary or
other person required or permitted under the Plan shall be deemed to have been
duly given when personally delivered to, when transmitted via facsimile or other
electronic media or when mailed overnight or by first‑class mail, postage
prepaid and addressed to, such employee, Participant, Beneficiary or other
person at the last known address on the Company's records. All elections,
designations, requests, notices, instructions and other communications from a
Participant, Beneficiary or other person to the Committee required or permitted
under the Plan shall be in such form as is prescribed from time to time by the
Committee, and shall be mailed by first‑class mail, transmitted via facsimile or
other electronic media or delivered to such location as shall be specified by
the Committee. Such communication shall be deemed to have been given and
delivered only upon actual receipt by the Committee at such location.
11.10    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and each participating subsidiary and their successors
and assigns and the Participant and the Participant's designated Beneficiaries.
11.11    Insurance. The Company and each participating subsidiary, on their own
behalf or on behalf of the trustee of the Trust, and, in its sole discretion,
may apply for and procure insurance on the life of the Participant, in such
amounts and in such forms as the Company or participating subsidiaries may
choose. The Company and each participating subsidiary or the trustee of the
Trust, as the case may be, shall be the sole owner and

22

--------------------------------------------------------------------------------

Exhibit 10.6

beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Company or
a participating subsidiary shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Company or a participating subsidiary has
applied for insurance. The Participant may elect not to be insured.
11.12    Legal Fees To Enforce Rights After Change in Control. The Company and
each participating subsidiary are aware that upon the occurrence of a Change in
Control, the Company's Board or the board of directors of a Participant's
participating subsidiary (which might then be composed of new members) or a
shareholder of the Company, or of any successor corporation, might then cause or
attempt to cause the Company, a participating subsidiary or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or a participating subsidiary to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, a participating subsidiary or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such a participating subsidiary or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and such participating subsidiary irrevocably authorize such Participant
to retain counsel of the Participant's choice at the expense of the Company and
such participating subsidiary (who shall be jointly and severally liable for all
reasonable fees of such counsel) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the participating subsidiary or any director,
officer, shareholder or other person affiliated with the Company, the
participating subsidiary or any successor thereto in any jurisdiction. If paid
by the Participant, the Company or such participating subsidiary shall reimburse
such legal fees no later than December 31st of the year following the year in
which the expense was incurred.
11.13    Terms. Whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
11.14    Headings. Headings and subheadings in the Plan are inserted for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


33019980v4

23